STONE, J.
— It may admit of question if the paper, relied on as a power of attorney in this cause, is sufficiently explicit to uphold the confessed judgment, which this bill seeks to vacate. It is addressed, not to. the person who confessed the judgment, but to Cook, the sheriff. Its whole contents are, “I propose to go on Joseph Mastin’s security for costs and fine, in case he is convicted, jointly with B. R. Ingram. March 16th, 1882signed, “ Jas. T. G-iddens J On tíre next day — March 17th, 1882 — defendant, Joseph Mastín, was tried and convicted, and judgment for fine and costs was entered as confessed, against Joseph Mastín, together with J. T. Giddens and B. R. Ingram. The present bill is filed by Giddens alone, who seeks to be relieved of the judgment, for defect of authority to confess it. As we have said, it is doubtful if the authority is sufficiently specific. — Hill v. Lambert, Min. 91; Hodges v. Ashurst, 2 Ala. 301; Bissell v. Carville, 6 Ala. 503; Brown v. Little, 9 Ala. 416; Elliott v. Holbrook, 33 Ala. 659; M. & M. Bank v. St. John, 5 Hill, N. Y. 497; same v. Boyd, 3 Denio, 257; Freem. on Judg. §§ 543 et seq.
We think, however, that the complainant must be held to have ratified the act, and to have estopped himself from setting up its invalidity. After the judgment had been rendered, after execution thereon had been levied on his property, and on the very day on which it was advertised to be sold, the complainant obtained a postponement of the sale, on his promise to' pay part of the confessed judgment within thirty days, and the residue in September, 1882. This is shown by the uncontroverted testimony of the sheriff. The complainant offered no testimony, other than the writings. Under this promise, he obtained a substantial benefit. Parties invoking the powers of the Chancery Court must come in with clean hands, and show themselves equitably entitled to the relief they pray. The chancellor did not err in his final decree.- — Ryan v. Doyle, 31 Iowa, 53; Freem. on Judg. § 120.
The decree of the chancellor is affirmed.